Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant lost his job as a mechanic after being absent for four successive days. Although the employer may have known that claimant was to be absent one or two of those days, claimant failed to call in and timely inform his supervisor of his continued absence. Claimant, who had a history of lateness and absenteeism, admitted that he had been counseled about the employer’s policy regarding punctuality and regular attendance. It has been held that unreported absences from work constitute misconduct warranting the employee’s disqualification from receiving unemployment insurance benefits (see, Matter of Michelfelder [Ross] 80 AD2d 969; Matter of Rossano [Levine] 52 AD2d 1006).
Decision affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr. and Crew III, JJ., concur.